Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 23, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  132845 & (21)                                                                                              Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 132845
                                                                   COA: 272984
                                                                   Kent CC: 97-002757-FH
  ABSOLEM STEVEN-JAMAR THOMAS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 30, 2006
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  immediate consideration is DENIED as moot.

        CAVANAGH, J., would grant leave to appeal.

        KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting
  statement in People v Houlihan, 480 Mich 1165 (2008).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 23, 2008                       _________________________________________
         d0616                                                                Clerk